Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 15, 2002 (People v Buckmon, 293 AD2d 623 [2002]), affirming a judgment of the County Court, Rockland County, rendered August 18, 1998.
*815Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Prudenti, P.J., Feuerstein, Friedmann and H. Miller, JJ., concur.